DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the reflective mode” in the penultimate clause.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-15 are also rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 9,099,042), hereinafter “Sugiyama”, in view of Okumura et al. (US 6,147,728), hereinafter “Okumura”, both of record.

Regarding claim 1, Sugiyama discloses a reflective display device (see Fig. 1) comprising:
a liquid crystal layer (11);
a color filter (col. 12, lines 43-46) disposed on a first side of the liquid crystal layer (11), the color filter receiving light reflected by the reflective plate (12) and including a first sub-filter of a first color, a second sub-filter of a second color, and a third sub-filter of a third color (col. 16, lines 6-16); and

a light source (13) configured to emit illuminated light with the color filter to improve color purity and reflectivity (see Figs. 1 and 11; col. 12, lines 43-53; col. 15, lines 5-43; and col. 21, lines 32-51), the illuminated light being a mixture of red light, green light, and blue light (col. 16, lines 6-16), wherein
the liquid crystal layer (11) displays an image using reflected light reflected from the reflective plate (12) (see Fig. 1 and col. 12, lines 41-53),
when external light enters into the color filter, the color filter transmits light in wavelength bands corresponding to the first sub-filter, the second sub-filter, and the third sub-filter (see Fig. 1; col. 14, lines 60-67; col. 16, lines 6-16; and col. 17, lines 1-10),
when the illuminated light enters into the color filter, the color filter transmits the illuminated light in wavelength bands corresponding to the first sub-filter, the second sub-filter, and the third sub-filter (see Fig. 1; col. 14, lines 60-67; and col. 16, lines 6-16 and 41-51),
in the first sub-filter, the second sub-filter, and the third sub-filter, the illuminated light and the light are multiplied and transmitted (see Figs. 3-8; col. 16, lines 55-67; col. 17, lines 14-26; col. 18, line 6 – col. 19, line 5; and col. 28, lines 37-63).
Sugiyama discloses a liquid crystal display (11, Fig. 1; col. 12, lines 31-40), but fails to explicitly disclose two plates spaced apart from each other; and a liquid crystal layer disposed between the two plates; the second side of the liquid crystal layer opposite the first side, wherein transmittance of the color filter is more than 80% at a crossing point of spectra of light 
However, Okumura discloses a reflective display device (see Figs. 1-31) comprising:
two plates (e.g., 102 and 104, Fig. 1) spaced apart from each other; and
a liquid crystal layer (103) disposed between the two plates (see Fig. 1);
the second side (i.e., side with 106) of the liquid crystal layer opposite the first side (i.e., side with 107) (see Fig. 1),
wherein transmittance of the color filter is more than 80% at a crossing point of spectra of light transmitted by the first sub-filter (e.g., 1111, Fig. 11) and the second sub-filter (e.g., 1102 or 1112) and more than 80% at a crossing point of spectra of light transmitted by the second sub-filter and the third sub-filter (e.g., 1113) (see Fig. 11 and col. 19, lines 13-43; see also Fig. 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate two plates spaced apart from each other; and a liquid crystal layer disposed between the two plates; the second side of the liquid crystal layer opposite the first side, wherein transmittance of the color filter is more than 80% at a crossing point of spectra of light transmitted by the first sub-filter and the second sub-filter and more than 80% at a crossing point of spectra of light transmitted by the second sub-filter and the third sub-filter, as in Okumura, into the display device of Sugiyama to enclose a space for liquid crystals to form a liquid crystal display panel for imaging, and to display brighter colors (Okumura, col. 19, lines 13-43).

claim 2, Sugiyama discloses wherein the first sub-filter, the second sub-filter, and the third sub-filter comprise a red color sub-filter, a green color sub-filter, and a blue color sub-filter, respectively (see Fig. 4 and col. 16, lines 6-19).

Regarding claim 5, Sugiyama discloses wherein a bandwidth of the green color sub-filter (522, Fig. 4; col. 16, lines 6-25) is greater than about 120 nm and equal to or less than 160 nm (see Fig. 4).

Regarding claim 6, Sugiyama discloses wherein a bandwidth of the red color sub-filter (521, Fig. 4; col. 16, lines 6-25) is greater than about 120 nm and equal to or less than 160 nm (see Fig. 4).

Regarding claim 7, Sugiyama discloses wherein a bandwidth of the blue color sub-filter (523, Fig. 4; col. 16, lines 6-25) is greater than about 120 nm and equal to or less than 160 nm (see Fig. 4).

Regarding claim 8, Sugiyama discloses a display device (see Figs. 1, 2 and 9) comprising:
a liquid crystal layer (11);
a color filter (col. 12, lines 43-46) disposed on a first side of the liquid crystal layer (11), the color filter including a first sub-filter of a first color, a second sub-filter of a second color, and a third sub-filter of a third color (col. 16, lines 6-16);

an illumination source (13) arranged adjacent to the plate (12), and configured to supply illuminated light to the liquid crystal layer (11) and the color filter to improve color purity and reflectivity (see Figs. 1 and 11; col. 12, lines 43-53; col. 15, lines 5-43; and col. 21, lines 32-51), the illuminated light being a mixture of red light, green light, and blue light (col. 16, lines 6-16), wherein
the liquid crystal layer (11) displays an image using reflected light reflected from the plate (12) (see Fig. 1 and col. 12, lines 41-53),
when external light enters into the color filter, the color filter[,] transmits light in wavelength bands corresponding to the first sub-filter, the second sub-filter, and the third sub-filter (see Fig. 1; col. 14, lines 60-67; col. 16, lines 6-16; and col. 17, lines 1-10),
when the illuminated light enters into the color filter, the color filter transmits the illuminated light in wavelength bands corresponding to the first sub-filter, the second sub-filter, and the third sub-filter (see Fig. 1; col. 14, lines 60-67; and col. 16, lines 6-16 and 41-51),
in the first sub-filter, the second sub-filter, and the third sub-filter, the illuminated light and the light are multiplied and transmitted (see Figs. 3-8; col. 16, lines 55-67; col. 17, lines 14-26; col. 18, line 6 – col. 19, line 5; and col. 28, lines 37-63),
wherein the plate (12) is switched between [the]a reflective mode in which external light is reflected and a transmissive mode in which the light supplied from the illumination source is transmitted by the plate (col. 14, line 60 – col. 15, line 4 and col. 20, lines 25-37), and
wherein the illumination source is turned off in response to the reflective mode and turned on in response to the transmissive mode (see Fig. 9 and col. 20, lines 1-37).

However, Okumura discloses a display device (see Figs. 1-31) comprising:
two plates (e.g., 102 and 104, Fig. 1) spaced apart from each other; and
a liquid crystal layer (103) disposed between the two plates (see Fig. 1);
the second side (i.e., side with 106) of the liquid crystal layer opposite the first side (i.e., side with 107) (see Fig. 1),
wherein transmittance of the color filter is more than 80% at a crossing point of spectra of light transmitted by the first sub-filter (e.g., 1111, Fig. 11) and the second sub-filter (e.g., 1102 or 1112) and more than 80% at a crossing point of spectra of light transmitted by the second sub-filter and the third sub-filter (e.g., 1113) (see Fig. 11 and col. 19, lines 13-43; see also Fig. 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate two plates spaced apart from each other; and a liquid crystal layer disposed between the two plates; the second side of the liquid crystal layer opposite the first side, wherein transmittance of the color filter is more than 80% at a crossing point of spectra of light transmitted by the first sub-filter and the second sub-filter and more than 80% at a crossing point of spectra of light transmitted by the second sub-filter and the third sub-filter, as in Okumura, into the display device of Sugiyama to enclose a space for liquid crystals to 

Regarding claim 9, Sugiyama discloses a measurer (18, Figs. 1-2) configured to measure a spectrum of light emitted from an external light source (col. 13, lines 18-21).

Regarding claim 10, Sugiyama discloses a controller (30, Fig. 2) configured to control intensity of the illumination source and operation of the plate (col. 19, line 51 – col. 20, line 37).

Regarding claim 11, Sugiyama discloses wherein the controller (30) is configured to control the intensity of the illumination source and operation of the plate according to a feature of the spectrum measured by the measurer (col. 19, lines 51-67 and col. 20, lines 13-37).

Regarding claim 12, Sugiyama discloses wherein the controller (30) is configured to switch the plate into the reflective mode when determining that the feature of the spectrum measured by the measurer corresponds to a first type (see Fig. 9 and col. 20, lines 25-37).

Regarding claim 13, Sugiyama discloses wherein the controller (30) is configured to switch the plate into the transmissive mode when determining that the feature of the spectrum measured by the measurer corresponds to a second type (see Fig. 9 and col. 20, lines 13-24).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 9,099,042) in view of Okumura et al. (US 6,147,728) as applied to claim 9 above, and further in view of Chen et al. (US 2015/0348468), hereinafter “Chen”, of record.

Regarding claim 14, Sugiyama in view of Okumura discloses the limitations of claims 8 and 9 above, but fails to explicitly disclose a selector configured to allow a user to select intensity of the illumination source and operation of the plate.
However, Chen discloses a display device (see Figs. 1-11) comprising a selector (30, Fig. 6; para. [0043]) configured to allow a user to select intensity of the illumination source (42, Figs. 9-10) and operation of the plate (e.g., 80, Fig. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a selector configured to allow a user to select intensity of the illumination source and operation of the plate, as in Chen, into the display device of Sugiyama and Okumura to offer the user an override to the system for more control as desired.

Regarding claim 15, Sugiyama in view of Okumura discloses the limitations of claims 8 and 9 above, but fails to explicitly disclose wherein the illumination source comprises a light emitting diode (LED) or a laser.
However, Chen discloses wherein the illumination source (42, Figs. 9-10) comprises a light emitting diode (LED) or a laser (72, Figs. 9-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the illumination source comprises a .

Response to Arguments
Applicant’s arguments filed July 28, 2021 have been fully considered but they are not persuasive.  Applicant has argued that Sugiyama and/or Okumura do not disclose at least “in the first sub-filter, the second sub-filter, and the third sub-filter, the illuminated light and the light are multiplied and transmitted,” as recited in amended independent claims 1 and 8.  However, Sugiyama discloses these features as shown in Figs. 3-8 and described in the disclosure as indicated above.  Therefore, the previous grounds of rejection under 35 U.S.C. 103 over Sugiyama in view of Okumura have been maintained and modified as necessary due to the amendments to the claims.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 8:30am-6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896